Citation Nr: 1613036	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  14-07 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to reopen the appellant's claim of entitlement to service connection for the Veteran's cause of death, and if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968.  He served in the Republic of Vietnam and is a recipient of the Vietnam Service Medal.  The appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in North Little Rock, Arkansas.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

By way of background, the appellant initially filed her claim in December 2007.  The RO denied the claim in a February 2008 rating decision.  The appellant re-filed her claim in July 2010, and the RO denied the claim in an October 2010 rating decision on the basis that no new and material evidence had been submitted.  The appellant timely filed a notice of disagreement in May 2011, and the RO issued a statement of the case in January 2014.  The appellant then timely filed a VA Form 9 in March 2014.

In the March 2014 VA Form 9, the appellant requested a live video conference hearing before a Veterans Law Judge.  She was scheduled for a Board hearing on August 21, 2014.  However, on August 14, 2014, the appellant's representative requested a continuance of the hearing because he wanted to obtain additional evidence before the hearing.  The Board has determined that there was good cause for the requested postponement.  Subsequently, in a January 6, 2015, letter, the appellant's representative re-submitted the appellant's March 2014 VA Form 9, and again requested a video conference hearing on the appellant's behalf.  Because the RO schedules video conference hearings, a remand of this case is warranted in order for the RO to schedule the desired hearing in accordance with the appellant's request.

Accordingly, this case is REMANDED to the RO for the following action:

The RO should schedule the appellant
for a live video conference hearing before a
Veterans Law Judge in accordance with the
docket number of the appeal.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

